Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly et al. (2014/0356574 A1) in view of Vitarana (US 2011/0083246 A1) and Krebs et al. (US 2005/0016673 A1).
Claims 1, 2 and 4:  Conolly teaches a fabric for apparel comprising a substrate, a metal layer, an insulation layer and additional substrate in the order thereof, wherein the substrate can be a composite of moisture vapor permeable and substantially liquid impermeable film, and the additional substrate can be a woven textile (Fig. 1A and [0024]).  The substrate meets the claimed waterproof and breathable wear resistant thin film layer, and the additional substrate meets the claimed surface fabric layer.  Conolly teaches the moisture vapor permeable and substantially liquid impermeable film comprises polyurethane copolymer {instant claim 4} [0061].  Conolly teaches providing an organic coating between the substrate and the metal layer [0051], wherein the organic coating is an acrylic based material {instant claim 2} [0064].  It is well established that an acrylic based coating is known to have a long-lasting adhesive bonding property (see [0029] of Krebs).  The organic coating meets the claimed adhesive layer.
Conolly doesn’t teach or suggest the fabric for apparel further comprises a plurality of protruding patterns.  However, Vitarana teaches a garment comprising elastomeric coating provided onto a fabric panel, wherein the elastomeric coating has a 3D structure of dots [0047].  The elastomeric coating with 3D structure of dots meets the claimed plurality of protruding patterns.  Conolly and Vitarana are analogous art because they are from the same field of endeavor that is the clothing art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the elastomeric coating of Vitarana with the invention of Conolly, and the motivation for combining would be, as Vitarana suggested, to elevate and hold the fabric slightly above a wearer’s skin to create a gap between the fabric and the wearer’s skin [0047].
Claim 3:  Conolly teaches the metal layer can be aluminum, gold, silver, zinc, tin, copper or their alloys [0066].
Claim 5:  The process by which the textile composite is formed is not dispositive of the issue of the patentability of the instant article claims.

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
June 28, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785